Citation Nr: 0704514	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  03-25 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an effective date earlier than January 6, 
1999, for a 100 percent disability rating for a seizure 
disorder.

2. Entitlement to special monthly compensation based on the 
need for regular aid and attendance or being housebound.

3. Entitlement to service connection for an organic mental 
disorder secondary to the service connected seizure disorder.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney




INTRODUCTION

The veteran served on active duty from June 1971 to October 
1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The claim for an increased rating for service-connected 
seizure disorder was filed on January 6, 1999.

2.  Medical records do not show that the veteran had an 
average of at least one major seizure per month during 1998.

3.  The veteran's service-connected disabilities are seizure 
disorder, rated 100 percent disabling from January 1999, and 
postoperative mallet finger deformity, right middle finger, 
rated noncompensably disabling from Mary 1991.

4.  The veteran is not permanently bedridden and he is able 
to protect himself from the hazards or dangers of his daily 
environment.

5.  The veteran's service-connected disabilities do not 
produce functional restrictions in strength, coordination, 
and ability to self-feed, dress, bathe, shave, and toilet 
himself.

6.  The veteran does not have an organic mental disorder that 
is related to a service-connected disability.




CONCLUSION OF LAW

1. The criteria for an effective date earlier than January 6, 
1999, for a 100 percent disability rating for a seizure 
disorder are not met. 38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400(o)(1) (2006).

2. The criteria for special monthly compensation based on the 
need for regular aid and attendance or being housebound are 
not met. 38 U.S.C.A. §§ 1114(l), 1114(s)  (West 2002); 38 
C.F.R. §§ 3.350(b), 3.350(i) (2006).

3. The criteria for service connection for an organic mental 
disorder secondary to the service connected seizure disorder 
are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.310 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date

The veteran expressed disagreement with the effective date of 
January 6, 1999, for the assignment of a 100 percent 
schedular disability evaluation for the service-connected 
seizure disorder.  The 100 percent rating was assigned by a 
rating decision in October 2000.  

The general rule is that the effective date of such an award  
shall not be earlier than the date of receipt of application  
therefor.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §  
3.400(o)(1) (2006).  An exception to that rule applies where  
evidence demonstrates a factually ascertainable increase in  
disability during the one-year period preceding the date of  
receipt of a claim for increased compensation.  In that  
situation, the law provides that the effective date of the  
award "shall be the earliest date as of which it is  
ascertainable that an increase in disability had occurred, if  
application is received within one year from such date." 38  
U.S.C.A. § 5110(b)(2) (West 2002).  See 38 C.F.R.  § 
3.400(o)(2) (2006); Harper v. Brown, 10 Vet. App. 125  
(1997).  In all other cases, the effective date will be the  
"date of receipt of claim or date entitlement arose,  
whichever is later."  See 38 C.F.R. § 3.400(o)(1) (2006);  
VAOPGCPREC 12-98, 63 Fed. Reg. 56,703 (Oct. 22, 1998).   
Therefore, three possible dates may be assigned depending on  
the facts of a case:

(1) if an increase in disability occurs after the claim is  
filed, the date that the increase is shown to have occurred  
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year  
or less, the date that the increase is shown to have occurred  
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more  
than a year, the date that the claim is received (date of  
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

In determining an effective date for an increased evaluation,  
VA must make two essential determinations.  It must determine  
(1) when a claim for an increased rating was received, and  
(2) when a factually ascertainable increase in disability  
occurred so as to warrant entitlement to an increased  
evaluation.  See 38 C.F.R. §§ 3.155, 3.400(o)(2) (2006).

In this case, the record shows that, following a claim for 
increase in September 1995, a rating decision in November 
1995 continued the 10 percent rating then in effect for the 
service-connected seizure disorder.  The veteran was notified 
of this decision by a letter dated December 1, 1995, but he 
did not appeal that decision.  Later, a September 2005 rating 
decision found clear and unmistakable error in an October 
1991 rating decision, and assigned a 20 percent disability 
evaluation from March 27, 1991 until January 6, 1999.  This 
does not affect the finality of the November 1995 rating 
decision, however.  Similarly, any failure of notice - as 
alleged (misidentification of the service-connected 
disability as a "nervous" disorder) - involving the 
original grant of service connection in 1973 would not affect 
the finality of the November 1995 rating decision.  The 
service-connected disability was correctly identified as 
epilepsy before 1995, and the veteran was given a copy of the 
1995 rating decision.  

Following notice of the 1995 rating decision, the veteran did 
not contact the RO again until January 6, 1999, when he filed 
a claim for increase.  The date of VA outpatient or hospital 
examination or admission to a VA hospital will be accepted as 
the date of an informal claim for increase under 38 C.F.R. 
§ 3.157(b) (2006), when the report relates to a service-
connected disability or a claim specifying the benefit sought 
is received within one year.  Thus, if such treatment or 
examination records support assignment of a 100 percent 
rating, the date of such records could be the effective date 
of the award.  

A 100 percent rating under the General Rating Formula for 
Major and Minor Epileptic Seizures, 38 C.F.R. § 4.124a 
(2006), requires averaging at least 1 major seizure per month 
over the last year.  The VA treatment records during 1998 are 
sparse and do not show an average of at least one major 
seizure per month.  In fact, the note dated October 16, 1998 
notes a history of seizure disorder without any seizure 
activity over the past year, while a note dated October 27, 
1998 refers to seizure activity unchanged and states that the 
veteran does have petit mal episodes where he loses time.  A 
private treatment note dated February 18, 1998, reports that 
his last seizure was approximately three years ago.  
Treatment records from 1998, including records from the 
Volusia County Department of Corrections, do not support a 
conclusion that the veteran was experiencing an average of at 
least one major seizure per month.  The statements from the 
veteran's mother and girlfriend, submitted in February 2005, 
likewise do not establish that the veteran was experiencing 
an average of at least one major seizure per month during 
this time, although the veteran's girlfriend did vaguely note 
that the veteran was experiencing weekly or daily seizures, 
which often happened when she was at work or asleep, and 
which she did not record.

Given the date of claim of January 6, 1999 and the lack of 
medical evidence of  average of at least one major seizure 
per month during 1998, the Board concludes that the evidence 
does not support assignment of an effective date earlier than 
January 6, 1999 for the 100 percent schedular rating for 
seizures.

Special Monthly Compensation (SMC)

SMC is payable to a veteran who is permanently bedridden or  
so helpless as a result of service-connected disability that  
he is in need of the regular aid and attendance of another  
person.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. 
§ 3.350(b) (2006). 

Factors considered to determine whether regular aid and  
attendance is needed include: inability to dress or undress  
himself, or to keep himself ordinarily clean and presentable;  
frequent need to adjust special prosthetic or orthopedic  
appliances which by reason of the particular disability  
requires aid (this does not include adjustment of appliances  
that persons without any such disability would be unable to  
adjust without aid, such as supports, belts, lacing at the  
back, etc.); inability to feed himself through loss of  
coordination of upper extremities or through extreme  
weakness; inability to attend to wants of nature; or  
incapacity, physical or mental, which requires care or  
assistance on a regular basis to protect a claimant from the  
hazards or dangers incident to his daily environment.  38  
C.F.R. § 3.352(a) (2006).

It is not required that all of the disabling conditions  
enumerated in 38 C.F.R.  § 3.352(a) be found to exist before 
a favorable decision is  permissible.  Particular personal 
functions which the veteran  is unable to perform should be 
considered in connection with  his condition as a whole.  It 
is only necessary that the  evidence establish that he is so 
helpless as to need regular  aid and attendance, not that 
there is a constant need.  38  C.F.R. § 3.352(a); Turco v. 
Brown, 9 Vet. App. 222 (1996).   However, it is logical to 
infer a threshold requirement that  "at least one of the 
enumerated factors be present."   Turco, 9 Vet. App. at 224.  
"Bedridden" will be that  condition which, by virtue of its 
essential character,  actually requires that the claimant 
remain in bed.  The fact  that a claimant has voluntarily 
taken to bed or that a doctor  has prescribed rest in bed for 
a greater or lesser part of  the day to promote convalescence 
or cure is insufficient.  38  C.F.R. § 3.352(a).

To establish entitlement to special monthly compensation 
based on housebound status under 38 U.S.C.A. § 1114(s), the 
evidence must show that a veteran has a single service- 
connected disability evaluated as 100 percent disabling and 
an additional service-connected disability, or disabilities, 
evaluated as 60 percent or more disabling that is separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems; or, the veteran has a single service- 
connected disability evaluated as 100 percent disabling and 
due solely to service-connected disability or disabilities, 
the veteran is permanently and substantially confined to his 
or her immediate premises. 38 C.F.R. § 3.350(i).

In this case, the veteran's service-connected disabilities 
are:  seizure disorder, rated 100 percent disabling from 
January 1999, and postoperative mallet finger deformity, 
right middle finger, rated noncompensably disabling from Mary 
1991.  

A June 2005 surgical consult for an umbilical hernia noted, 
in part, that the veteran was an avid mountain biker and 
lifted weights.

The veteran underwent a VA examination in September 2005, in 
part for the specific purpose of determining if he is 
housebound or in need of aid and attendance.  The examiner 
commented that it was interesting that the veteran had a 
valid driver's license and reported that he did drive - 
although he had been driven to the examination -- given his 
claimed seizure disorder.  The examiner noted that the 
veteran was neither hospitalized nor permanently bedridden.  
The veteran appeared to be able to protect himself from the 
hazards or dangers of his daily environment, although his 
answers to questions were inappropriate and his recall of 
events was selective and inconsistent.  The veteran reported 
that he would walk on the beach, go to the grocery store, and 
walk on a treadmill in a typical day.  He had no functional 
restrictions in strength, coordination, and ability to self-
feed, dress, bathe, shave, and toilet himself.  The examiner 
commented that there was no evidence that a seizure disorder 
was contributing to the veteran's claimed need for aid and 
attendance.  The Board, therefore, concludes that the 
preponderance of the evidence is against the claim for 
special monthly compensation on the basis of need for aid and 
attendance.

The Board also concludes that the preponderance of the 
evidence is against the claim for special monthly 
compensation on the basis of being housebound.  The veteran 
does have one service-connected disability rated at 100 
percent, but he does not have additional service-connected 
disability evaluated at 60 percent or more.  And his 
description of his typical day, coupled with his report that 
he drives a vehicle, does not support a conclusion that he is 
limited to his immediate premises by his service-connected 
disabilities.  

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected. When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA 
will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in the case of Allen v. Brown, 7 Vet. App. 439 
(1995).  The holding in that case has been binding on VA 
since it was issued in 1995.  Thus, the regulatory provisions 
added by 38 C.F.R. § 3.310(b) simply conform VA regulations 
to the court's decision, the holding of which has been 
applicable during the entire period of this appeal.

It is important to note that a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (which holds 
that a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

In this case, the veteran is claiming service connection for 
an organic mental disorder as secondary to his service-
connected seizure disorder.  

A VA examiner in September 2000 noted that the veteran "has 
a real problem with memory."  A VA examiner in December 2000 
listed a diagnostic impression of organic mental syndrome, 
stated that the veteran's problem appeared to be a cognitive 
deficit related to a neurological problem, and suggested a 
complete neurological evaluation and a repeat of 
neuropsychiatric testing.

The VA examiner in October 2004 - who had also examined the 
veteran in September 2000 -- noted that the veteran 
apparently had received a prior diagnosis of organic mental 
syndrome, and stated that it was difficult, without seeing 
the veteran at multiple points over the years, to determine 
the nature of his organic mental syndrome or its relationship 
to his seizure disorder.  At best, he could say that it may 
or may not be related to the seizure disorder.  In fact, the 
examiner suspected that the veteran had psychological 
dysfunction rather than true organic brain syndrome.

The VA examiner in September 2005 performed a thorough review 
of the veteran's VA medical records and his claims folder, 
and noted that the veteran's reported cognitive dysfunction 
did not begin until 1998, more than 20 years after his 
military service.  His seizures reportedly began in service.  
The examiner added that it would only be with speculation for 
one to relate the veteran's "current organic mental 
disorder" as secondary to his service-connected seizure 
disorder.  The examiner noted that the veteran had undergone 
extensive neuropsychological testing and concluded, based on 
review of all available medical records, that the veteran's 
claimed memory loss, amnesia, and other cognitive deficits 
are not due to the service-connected seizure disorder.  

Similarly, VA neuropsychology consult reports do not support 
a conclusion that the veteran has an organic mental disorder.  
An October 2004 neuropsychology consult report and November 
2004 addendum provides the details of his neuropsychological 
testing.  A March 2005 report noted that the veteran's recent 
EEG and MRI studies were normal.  A September 2005 report 
noted that the veteran's psychometrics were not compatible 
with a neurological disorder; he was noted to violate 
validity indices on several cognitive tests.  The March 2006 
report also noted that the veteran continued to present 
himself as catastrophically impaired in all cognitive 
domains, but that his presentation continued to be 
neuropsychologically unlikely and most probably reflected 
either a factitious disorder or other psychodynamic etiology.  

The record contains references to the veteran's odd behavior 
and inconsistent, selective memory problems.  While some 
examiners considered an organic mental problem, ultimately 
both the September 2000 examiner (in October 2004) and the 
last examiner in September 2005 considered the veteran's 
problems to be psychological, rather than organic, and to be 
unrelated to the service-connected seizure disorder.  Those 
treating him also did not find the veteran's problems to be 
organic.  The Board has reviewed all the evidence of record 
and gives great weight to the treatment records and the 
September 2005 examination report, which contains an 
extensive review of the veteran's medical records and a well-
reasoned opinion concerning the nature of the veteran's 
problem and whether it is related to the service-connected 
seizure disorder.  Given the opinion in this report, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for an 
organic mental disorder as secondary to service-connected 
disability.   

Duties to Notify and to Assist the Claimant

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has.  38 C.F.R. § 3.159(b)(1).  Notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Concerning the claim filed in January 1999 - before the 
section 5103(a) notice requirements were enacted in November 
2000 - the RO sent the veteran a letter in February 2001 
concerning what evidence was needed, what evidence he should 
provide, and what evidence VA would obtain.  The Board notes 
that VAOPGCPREC 8-2003 held that, if, in response to notice 
of its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  This would 
apply to the disagreement with the effective date of the 100 
percent rating for epilepsy assigned by the October 2000 
rating decision.  

The RO also sent the veteran another notice in February 2004 
and December 2005, which contained better information 
concerning what evidence was needed, what evidence he should 
provide, and what evidence VA would obtain.  The veteran was 
not specifically provided with the notice elements specified 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim) in March 2006.  

The veteran's representative has not argued that there is any 
prejudicial notice deficiency in this case.  The Board 
concludes that VA has met its duties to notify the claimant, 
as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

VA also has a duty to assist the claimant in developing the 
evidence to substantiate the claim.  In this case, VA has 
obtained VA treatment records and has given the veteran 
pertinent VA examinations.  VA attempted to obtain records 
from the Social Security Administration, but was informed 
that these records did not exist.  VA also obtained any 
private records that the veteran identified and authorized VA 
to obtain.  The record does not suggest that there are 
additional pertinent records that should be obtained, and the 
veteran's representative has not argued that there are any 
records that should be obtained.


ORDER

An effective date earlier than January 6, 1999, for a 100 
percent disability rating for a seizure disorder is denied.

Special monthly compensation based on the need for regular 
aid and attendance or being housebound is denied.

Service connection for an organic mental disorder secondary 
to the service connected seizure disorder is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


